t c summary opinion united_states tax_court renita rose best petitioner v commissioner of internal revenue respondent docket no 6192-07s filed date renita rose best pro_se michael a pesavento for respondent swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the only issue for decision is whether petitioner is liable for a 10-percent dollar_figure additional tax under sec_72 on an early withdrawal of dollar_figure from her individual_retirement_account ira unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue background some of the facts have been stipulated and are so found during when petitioner wa sec_53 years old petitioner received a dollar_figure early distribution from her ira account at wells fargo investments l l c petitioner requested the early distribution because she had lost her job with a publishing company and incurred large medical_expenses eventually petitioner lost her home and she now lives on disability on her federal_income_tax return petitioner included the full dollar_figure ira distribution in income but petitioner did not report on her return and did not pay the 10-percent additional tax generally due under sec_72 on early distributions from qualified_retirement_plans including ira accounts see sec_401 k a c 106_tc_337 discussion petitioner acknowledges that she does not qualify for any of the specific exceptions to application of the 10-percent additional tax under sec_72 iii and iv f petitioner asks us however to read into sec_72 a financial hardship exception to the 10-percent additional tax and apply such an exception to her we previously have rejected taxpayer requests to read into sec_72 an exception to the 10-percent additional tax on early ira_distributions based on financial hardship 111_tc_250 milner v commissioner tcmemo_2004_111 gallagher v commissioner tcmemo_2001_ we conclude that petitioner is liable for the dollar_figure percent additional tax on her early dollar_figure ira distribution decision will be entered for respondent
